Title: David Ramsay to John Adams, 23 Dec. 1785
From: Ramsay, David
To: Adams, John


          
            
              Sir,
            
            

              New: York

              December 23d 1785
            
          

          Though personally unknown to you I take the liberty to inform you
            that the bearer of this Capt Coupar carries to London sixteen hundred copies of an
            original American work entittled
            “the History of the late revolution of South Carolina” consigned to Mr Dilly for sale.
            Mr Dilly has my orders to present you with a copy of it in my name. I beg that you would
            please to accept it as a testimony of my great veneration of your public character
            & as a mark of my gratitude for the services you have renderd & are now
            rendering to our common country
          I have the honor to be / with great esteem / your most obedient
            servt

          
            
              David Ramsay.
            
          
        